COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Mireya Patino Garcia v. The State of Texas

Appellate case number:    01-14-00939-CR

Trial court case number: 1952529

Trial court:              County Criminal Court at Law No. 9 of Harris County

        On March 31, 2016, this Court issued an order, abating the appeal and remanding to the
trial court for findings regarding appellant’s failure to file a brief. On April 14, 2016, the trial
court filed a supplemental clerk’s record containing its findings.
      Accordingly, we reinstate the appeal on the active docket.            We set this case for
submission on the record, without briefs or argument, on May 24, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: April 21, 2016